Citation Nr: 1610389	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  05-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is associated with the claims file.

In December 2008, August 2010, and March 2013, the Board remanded this case for further development.

In a June 2013 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR). In March 2014 Order, the Court granted the motion, vacated the June 2013 Board decision, and remanded the case to the Board for further appellate review

In January 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's hypertension did not manifest during, within one year of, or as a result of active military service and has not been caused or aggravated by his service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See September 2004 and February 2008 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2008 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2008, August 2010, March 2013, and January 2015 remands, VA obtained the Veteran's Social Security Administration (SSA) records, associated additional VA and private treatment records with the claims file, and provided the Veteran with a medical examination in January 2012 and with an additional medical opinion in May 2015.  The January 2012 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Based on this and additional evidence of record, the May 2015 examiner offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination, when combined with the May 2015 opinion, is adequate for VA purposes.  Thus VA has complied with the Board's December 2008, August 2010, March 2013, and January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  Ultimately the claim was remanded for an examination and medical opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not contain medical evidence of hypertension within one year of the Veteran's November 1971 separation.  At the time of his January 1972 examination for bursitis, his blood pressure reading was 110/62.  The Veteran's first diagnosis of hypertension in the record came in 2004, several decades after his separation from service.  Thus, the record does not show that the Veteran's hypertension manifested to a compensable degree within one year of his separation from service.

Additionally, service connection may be presumed for certain conditions if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era and he is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Hypertension, however, is not one of the listed conditions entitled to presumptive service connection for herbicide-exposure veterans.  38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection for these disabilities may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

In this case, there is no record of a diagnosis of hypertension during service or doctors have failed to link any in-service blood pressure readings in service to a diagnosis of hypertension.  During his May 2008 hearing, the Veteran reported having "some situations" of hypertension during service, but this is not shown in the record.  At the time of his separation, the Veteran's blood pressure was 120/60.  His highest blood pressure reading during service was taken in February 1970 following his admission for severe abdominal pain.  At that time his blood pressure was 140/80, which does not meet the requirements of hypertension under 38 C.F.R. § 4.104.  Thus, an in-service onset is not shown.  Nevertheless, as explained above, the Veteran is presumed to have been exposed to herbicide agents during service and so the in-service injury requirement is satisfied based on this exposure.

The remaining question for direct service connection is whether the record contains medical nexus evidence establishing a connection between the in-service herbicide exposure and the current hypertension.  To this end, the record contains conflicting opinions.

The Veteran submitted a letter dated June 2008 from Dr. C.N., stating that the Veteran's arterial hypertension should be related to his exposure to Agent Orange.  This letter did not contain any rationale for this opinion.  By contrast, the VA examinations have not found a causal link between the Veteran's current condition and his military service.  The January 2012 VA examiner found that the Veteran's elevate blood pressure was not due to service, noting the lack of high blood pressure readings or a diagnosis of or treatment for hypertension in service.  The May 2015 examiner opined that it was less likely as not that the Veteran's hypertension was incurred in or caused by his active military service.  Specifically, this examiner opined that there was no causal a relationship between the Veteran's presumed Agent Orange exposure and hypertension, noting that hypertension was common in the general (non-herbicide exposed) population, no cause and effect relationship between the two had been established, and the Veteran had multiple known risk factors for hypertension including his age, race, weight gain, chronic NSAID usage, prior cocaine use, and ongoing social alcohol use.  Of these, the Board finds the May 2015 opinion, with its detailed rationale, to be of the most probative weight.  As such, the Board finds the weight of the evidence to be against a finding of a medical nexus between the Veteran's current hypertension and his military service.
 
The Veteran himself believes his hypertension is due to either his military service or his service-connected diabetes mellitus.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The lay evidence cannot establish a nexus between the Veteran's hypertension and his military service or his service-connected diabetes mellitus.  Therefore, service connection is not established through his lay evidence.

Likewise, the record does not indicate that the Veteran has endured continuous symptoms of hypertension which started in service and continued following service discharge.  As noted above, the evidence of record, including his original claim, suggests an initial onset of hypertension more than thirty years after his separation from service.  The record contains many treatment records from the intervening years that include blood pressure readings that continue to fall short of the requirements of hypertension under 38 C.F.R. § 4.104.  Thus, the Board finds that there is no probative evidence showing that the Veteran had symptoms of hypertension in service which continued after service.

The Veteran has alternatively claimed service connection for hypertension secondary to his service connected diabetes mellitus, type II.  See e.g., October 2004 examination, May 2008 hearing.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record contains a current diagnosis of hypertension and the Veteran is service connected for diabetes mellitus.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected diabetes and the current hypertension.  To this end, the January 2012 examiner found no evidence that the Veteran's hypertension was caused or aggravated by his service connected diabetes mellitus.  Instead, this examiner noted that hypertension appeared on the Veteran's records prior to his use of diabetic medications that can be associated with fluid retention and hypertension.  Moreover, the Veteran's blood pressure readings have remained largely normal (except during visits for acute pain or procedures), which indicated no objective evidence of aggravation of the Veteran's blood pressure readings or hypertension by his diabetes.

Furthermore, the May 2015 examiner, after a review of the claims file including the January 2012 physical examination, opined that it was less than likely that the Veteran's claimed condition of hypertension was caused or aggravated by his diabetes mellitus or diabetes-related renal insufficiency.  The accompanying rationale stated that the record did not show any diabetes-related renal insufficiency and neither diabetes mellitus nor diabetes-related renal insufficiency is not among the known listed risk factors for hypertension.  These opinions are not contradicted by any competent and probative evidence of record.  The negative VA opinions are based on a thorough and complete rationale, taking into consideration all applicable facts and medical principles.  Whereas, the 2008 positive opinion lacks probative value as it does not provide a rationale for its conclusion reached.  As noted above, the Veteran is not competent to provide lay evidence of causation or aggravation, thus his assertion cannot serve as competent medical evidence to support the claim of service connection.

In the absence of competent and probative evidence showing a nexus between the Veteran's hypertension and his service or a service-connected disability, the claim of service connection for hypertension must be denied.  As the Board has found that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


